       Case 1:20-cv-00987-BKS-DJS Document 11 Filed 10/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________

CHRISTINE MARIE REEVES,

                               Plaintiff,

v.                                                                    1:20-cv-0987 (BKS/DJS)

THE DEPARTMENT OF CHILDREN YOUTH
AND FAMILIES,

                        Defendant.
________________________________________________

Appearances:

Plaintiff, pro se
Christine Marie Reeves
Delmar, New York


Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff pro se Christine Marie Reeves commenced this action in the Western District of

New York on August 18, 2020, together with an “emergency motion for immediate return of

minor child” and a motion to proceed in forma pauperis (“IFP”). (Dkt. Nos. 1-3). Western

District of New York Chief United States District Court Judge Frank P. Geraci, Jr. granted

Plaintiff’s motion to proceed IFP and transferred Plaintiff’s action to this Court. (Dkt. No. 7).

This matter was assigned to United States Magistrate Judge Daniel J. Stewart who, on September

4, 2020, issued a Report-Recommendation recommending that Plaintiff’s complaint be dismissed

as to all claims seeking custody of her minor child because this Court lacks subject matter

jurisdiction of any such claim, but that Plaintiff be granted leave to replead any additional claims

she may be intending to assert in this action. (Dkt. No. 9). Magistrate Judge Stewart also
          Case 1:20-cv-00987-BKS-DJS Document 11 Filed 10/05/20 Page 2 of 3




recommended that Plaintiff’s emergency motion be denied as moot. (Id.). Magistrate Judge

Stewart advised Plaintiff that under 28 U.S.C. § 636(b)(1), she had fourteen days within which to

file written objections to the report, and that the failure to object to the report within fourteen

days would preclude appellate review. (Id., at 9). No objections to the Report-Recommendation

have been filed.

          As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 229 (N.D.N.Y. 2012) (citing Fed. R. Civ. P. 72(b),

Advisory Committee Notes to 1983 amendment). Having reviewed the Report-Recommendation

for clear error and found none, the Court adopts the Report-Recommendation.1

          For these reasons, it is

          ORDERED that the Report-Recommendation (Dkt. No. 9) is ADOPTED; and it is

further

          ORDERED that Plaintiff’s Complaint is DISMISSED without prejudice for lack of

subject matter jurisdiction, and without leave to amend as to any claim seeking custody of

her minor child; and it is further

          ORDERED that Plaintiff be granted leave to replead any claim she may be intending to

assert in this action that is not seeking custody of her minor child; and it is further

          ORDERED that Plaintiff may file an amended complaint within thirty (30) days from

the date of this Order; and it is further




1
 The Court notes that while the Report-Recommendation recommended dismissal of the child custody claim with
prejudice, a dismissal for lack of subject matter jurisdiction must be without prejudice. Katz v. Donna Karan Co.,
872 F.3d 114, 116 (2d Cir. 2017).

                                                         2
       Case 1:20-cv-00987-BKS-DJS Document 11 Filed 10/05/20 Page 3 of 3




        ORDERED that if Plaintiff does not file an amended complaint within thirty (30) days

from the date of this Order, or request an extension of time to do so, the Clerk is directed to close

this case without further Order of the Court; and it is further

        ORDERED that Plaintiff’s Emergency Motion (Dkt. No. 2) is DENIED as moot; and it

is further

        ORDERED that the Clerk serve a copy of this Order upon Plaintiff in accordance with

the Local Rules.

        IT IS SO ORDERED.

        Dated: October 5, 2020




                                                  3
